DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Mr. Andrew Graham Reg. No. 66,818 on 12/28/2021.

In the claims
1.	(Currently Amended)	A system for detecting a presence of a weapon in a holster and an absence of the weapon in the holster, the system comprising:
	a mount including a base formed of a rigid material;
	a tape including a first side and a second side, the first side adheres to the base to couple the tape to the mount, the second side adheres to the holster to couple the mount to the holster; and
	a detector comprising a front housing that is coupled to the mount, the detector comprising a sensor, a memory, a control, and a processor communicatively coupled to the sensor and the memory, wherein the sensor is configured to detect the presence of 
	entering a field mode; 	
	while in the field mode:
	detecting a first characteristic of a signal provided by the sensor that indicates the presence of the weapon in the holster; 
	detecting a second characteristic of the signal provided by the sensor that indicates the absence of the weapon in the holster; and
	responsive to detecting the second characteristic of the signal provided by the sensor, transmitting a first message;
	responsive to detecting a first activation of the control, entering a calibrate mode; and
	while in the calibrate mode:
	determining a base-line value associated with at least one of the presence of the weapon in the holster and the absence of the weapon in the holster, wherein detecting the first characteristic comprises:
	determining a first magnitude of at least one of an inductance and an impedance; and
	comparing the first magnitude to the base-line value to determine the first magnitude indicates the weapon is inserted in the holster; and
	detecting the second characteristic comprises:
	determining a second magnitude of the at least one of the inductance and the impedance; and
comparing the second magnitude to the base-line value to determine the second magnitude indicates the weapon is withdrawn from the holster, wherein the first magnitude is different than the second magnitude.  
2.	(Original)	The system of claim 1 wherein the processor is configured to perform operations further comprising:
	responsive to detecting a second activation of the control, entering a mute mode; and
	while in the mute mode:
	responsive to detecting the second characteristic of the signal provided by the sensor, transmitting a second message, wherein the second message comprises a mute bit value that indicates operating in the mute mode.
3.	(Cancelled)  
4.	(Original)	The system of claim 1 wherein determining the base-line value associated with the at least one of the presence of the weapon in the holster and the absence of the weapon in the holster comprises:
	performing multiple readings via the sensor, wherein the multiple readings are associated with the at least one of the presence of the weapon in the holster and the absence of the weapon in the holster; and
	averaging the multiple readings to create the base-line value.
5.	(Original)	The system of claim 1 wherein detecting the first activation of the control comprises detecting operation of a button.
6.	(Original)	The system of claim 1 wherein transmitting the message comprises transmitting the message wirelessly.

8.	(Original)	The system of claim 1 wherein entering the field mode comprises:
	detecting a third activation of the control; and
	entering the field mode in accordance with the third activation. 
9.	(Original)	The system of claim 1 wherein the control comprises a singular switch, and wherein the switch is disposed on the front housing of the detector.
10.	(Original)	The system of claim 1 wherein the detector further comprises an indicator and the operations further comprise:
	providing a first information via the indicator in accordance with the field mode; and
	providing a second information via the indicator in accordance with the calibrate mode. 
11.	(Original)	The system of claim 1 wherein:
	the detector is configured to decouple from the mount;
	the first side of the tape is configured to remain coupled to the base; and
	the second side of the tape is configured to remain coupled to the holster.
12.	(Currently Amended)	A system for detecting a presence of a weapon in a holster and an absence of the weapon in the holster, the system comprising:
	a mount having a base formed of a rigid material;
	a tape, wherein a first side of the tape is coupled to the base of the mount and a second side of the tape is configured to couple to the holster to couple the mount to the holster, and wherein a shape of the tape is similar to a shape of the mount;

	determining a base-line value associated with at least one of the presence of the weapon in the holster and the absence of the weapon in the holster, wherein the base-line value comprises a measure of one of inductance, impedance, and inductance and impedance;
	detecting a first characteristic of a signal provided by the sensor;
	determining a first change between the base-line value and the first characteristic of the signal that indicates the weapon is withdrawn from the holster; [[and]]
	responsive to determining the first change between the base-line value and the first characteristic of the signal, transmitting a message;
	detecting a second characteristic of the signal provided by the sensor; and
	determining a second change between the base-line value and the second characteristic of the signal that indicates the weapon is inserted into the holster, wherein the first change is different from the second change.
13.	(Cancelled)
14.	(Original)	The system of claim 12 wherein determining the base-line value associated with the at least one of the presence of the weapon in the holster and the absence of the weapon in the holster comprises:

	averaging the multiple readings to create the base-line value.
15.	(Cancelled)	
16.	(Original)	The system of claim 12 wherein determining the base-line value associated with the at least one of the presence of the weapon in the holster and the absence of the weapon in the holster occurs responsive to detecting an activation of a switch; wherein:
	the switch is selected from the group consisting of a pushbutton switch, a rocker switch, a key switch, a detect switch, a rotary switch, a slide switch, a snap action switch, a tactile switch, a thumbwheel switch, a push wheel switch, a toggle switch, a reed switch, and a key lock switch.
17.	(Original)	The system of claim 12 wherein the processor is configured to perform operations further comprising:
	responsive to detecting an activation of a control, entering a mute mode; and
while in the mute mode:
	responsive to determining the first change, transmitting a second message, wherein the second message comprises a mute bit value that indicates the mute mode.
18.	(Original)	The system of claim 12 wherein the detector further comprises an indicator viewable via the front housing and the operations further comprise:
	responsive to determining the first change between the base-line value and the first characteristic of the signal, providing a first information via the indicator.

20.	(Cancelled)	
21. 	(New) The system of claim 1, further comprising a handheld device that includes a touchscreen, wherein the control is implemented on the handheld device and the first activation is communicated from the handheld device to the processor via a wireless communication link.
22. 	(New) The system of claim 21, wherein the operations further comprise:
	providing visual information via an indicator while operating in the calibrate mode, wherein the indicator comprises the touchscreen of the handheld device.  

23. 	(New) The system of claim 12, further comprising:
	a control implemented on a handheld device that includes a touchscreen, wherein the control includes a portion of the touchscreen and the operations further comprise: 
	responsive to detecting a first activation of the control, entering a calibrate mode; and
	while in the calibrate mode, determining the base-line value, wherein the first activation is communicated from the handheld device to the processor via a wireless communication link.
24. 	(New) The system of claim 23, wherein the operations further comprise:
responsive to detecting a second activation of the control, entering a test mode; and

detecting the first characteristic of the signal provided by the sensor that indicates the presence of the weapon in the holster;	detecting the second characteristic of the signal provided by the sensor that indicates the absence of the weapon in the holster; and	visually displaying information via an indicator, wherein the information indicates the presence of the weapon in the holster and the absence of the weapon in the holster, and wherein the indicator comprises the touchscreen of the handheld device.

Allowable Subject Matter
Claims 1-2, 4-12, 14, 16-19, 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Crist-Gehman-Kianl-Tedder and reduce to practice the claimed subject matter. Therefore, it is Examiner’s opinion that claims 1-2, 4-12, 14, 16-19, 21-24 shall be allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMER S KHAN/Primary Examiner, Art Unit 2683